DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Cited references do not teach the allowable subject matter or the claimed limitations, such as detecting anomalies in homogenous plant growth, the method comprising: computing first pixel statistics of pixels of a sensed image of land; generating a pixel mask using the first pixel statistics; applying the pixel mask to the sensed image to generate a masked image; computing second pixel statistics using the masked image; identifying a pixel clump within the masked image using the second pixel statistics, the pixel clump representing an anomalous area within the land; and generating an anomaly map using the pixel clump or detecting anomalous areas within land, the method comprising: stratifying a sensed image of land into strata, the strata representing zones that each have at least one substantially homogenous characteristic; applying a filter to the sensed image that masks individual pixels of clusters of pixels of the sensed image, wherein a pixel is masked responsive to determining that the pixel deviates from a predetermined threshold pixel value; calculating pixel statistics of the filtered sensed image according to the strata; and using the pixel statistics to isolate one or more clumps of pixels of the filtered sensed image, each clump representing an anomalous area within the land.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664